Opinion filed May 17, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00061-CR
                                                    __________
 
                           BILLY
GLEN WILLIAMS, JR., Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 220th District Court
                                                        Comanche
County, Texas
                                            Trial Court
Cause No. CCCR-09-03146
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Billy
Glen Williams, Jr. has filed in this court a motion to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.2, the
motion is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM                                   
May 17, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.